
	
		II
		Calendar No. 442
		111th CONGRESS
		2d Session
		H. R. 5481
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 24, 2010
			Received and read the first time
		
		
			June 25, 2010
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To give subpoena power to the National
		  Commission on the BP Deepwater Horizon Oil Spill and Offshore
		  Drilling.
	
	
		1.Subpoena power of the
			 National Commission on the BP Deepwater Horizon Oil Spill and
			 Offshore Drilling
			(a)Subpoena
			 powerThe National Commission
			 on the BP Deepwater Horizon Oil Spill and Offshore Drilling established by
			 Executive Order No. 13543 of May 21, 2010 (in this section referred to as the
			 Commission), may issue subpoenas to compel the attendance and
			 testimony of witnesses and the production of books, records, correspondence,
			 memoranda, and other documents.
			(b)Issuance
				(1)AuthorizationA
			 subpoena may be issued under this section only by—
					(A)agreement of the
			 Co-Chairs of the Commission; or
					(B)the affirmative
			 vote of a majority of the members of the Commission.
					(2)Justice
			 department coordination
					(A)NotificationThe Commission shall notify the Attorney
			 General or his or her designee of the Commission’s intent to issue a subpoena
			 under this section, the identity of the witness, and the nature of the
			 testimony sought before issuing such a subpoena. The form and content of such
			 notice shall be set forth in the guidelines to be issued under subparagraph
			 (D).
					(B)Conditions for
			 objection to issuanceThe Commission may not issue a subpoena
			 under authority of this Act if the Attorney General objects to the issuance of
			 the subpoena on the basis that the taking of the testimony is likely to
			 interfere with any—
						(i)Federal or State
			 criminal investigation or prosecution; or
						(ii)pending
			 investigation under sections 3729 through 3732 of title 31, United States Code
			 (commonly known as the Civil False Claims Act) or other Federal
			 statute providing for civil remedies, or any civil litigation to which the
			 United States or any of its agencies is or is likely to be a party.
						(C)Notification of
			 objectionThe Attorney
			 General or relevant United States Attorney shall notify the Commission of an
			 objection raised under this paragraph without unnecessary delay and as set
			 forth in the guidelines to be issued under subparagraph (D).
					(D)GuidelinesAs
			 soon as practicable, but no later than 30 days after the date of the enactment
			 of this Act, the Attorney General, after consultation with the Commission,
			 shall issue guidelines to carry out this subsection.
					(3)Signature and
			 serviceA subpoena issued under this section may be—
					(A)issued under the
			 signature of either Co-Chair or any member designated by a majority of the
			 Commission; and
					(B)served by any
			 person designated by the Co-Chairs or a member designated by a majority of the
			 Commission.
					(c)Enforcement
				(1)Required
			 proceduresIn the case of contumacy of any person issued a
			 subpoena under this section or refusal by such person to comply with the
			 subpoena, the Commission shall request the Attorney General to seek enforcement
			 of the subpoena. Upon such request the Attorney General shall seek enforcement
			 of the subpoena in a court described in paragraph (2). The court in which the
			 Attorney General seeks enforcement of the subpoena shall issue an order
			 requiring the subpoenaed person to appear at any designated place to testify or
			 to produce documentary or other evidence, and may punish any failure to obey
			 the order as a contempt of that court.
				(2)Jurisdiction for
			 enforcementAny United States district court for a judicial
			 district in which a person issued a subpoena under this section resides, is
			 served, or may be found, or where the subpoena is returnable, shall have
			 jurisdiction to enforce the subpoena as provided in paragraph (1).
				
	
		
			Passed the House of
			 Representatives June 23, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
		June 25, 2010
		Read the second time and placed on the
		  calendar
	
